Exhibit 10.24 December 4, 2015 Notice of Account Information and Address Changes The Parties Listed on Annex A, and Rush Enterprises, Inc., as the Borrower Representative, outh Suite 500 New Braunfels, Texas 78130 Attn: Steven Keller, Chief Financial Officer Ladies and Gentlemen, Reference is hereby made to that certain Second Amended and Restated Credit Agreement, dated as of September 15, 2015, by and among Rush Enterprises, Inc., the Borrowers party thereto, the Lenders party thereto and GE Capital Commercial Inc. (''GECCI"), as Administrative Agent and Collateral Agent (as it may be amended from time to time, the "Credit Agreement''). In addition, reference is also made to the Appointment Agreement and Amendment to Credit Agreement, dated as of November 30, 2015, by and between GECCI and BMO Harris Bank N.A. (
